Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 30} I concur in the portion of the majority opinion regarding the effect of a Bureau of Immigration and Customs Enforcement detainer on the triple-count provision of Ohio’s speedy-trial statute. I dissent from the majority’s holding regarding the tolling effect of the defendant’s motion in limine filed the day before the expiration of the 90-day speedy-trial deadline.
{¶ 31} “A defendant’s right to a speedy trial is a fundamental right guaranteed by the Sixth Amendment to the United States Constitution, and is made obligatory on the states by the Fourteenth Amendment. Klopfer v. North Carolina (1967), 386 U.S. 213, 87 S.Ct. 988, 18 L.Ed.2d 1. Article I, Section 10 of the Ohio Constitution, also affords an accused the same speedy trial guarantees as the Sixth and Fourteenth Amendments.” State v. Singer (1977), 50 Ohio St.2d 103, 106, 4 O.O.3d 237, 362 N.E.2d 1216, fn. 2. R.C. 2945.71 through 2945.73 have brought practical effect to those constitutional guarantees, and the limitations on the speedy-trial right contained in R.C. 2945.72 “are to be strictly construed, and not liberalized in favor of the state.” Id., at 109, 4 O.O.3d 237, 362 N.E.2d 1216.
{¶ 32} R.C. 2945.72(E) allows a tolling of the speedy-trial time for “any period of delay necessitated by reason of a * * * motion, proceeding, or action made or instituted by the accused.” In Singer, this court established that the extensions available under R.C. 2945.72 are not automatic. “Since R.C. 2945.72 extends the 90-day limit only by the period of any delay or continuance therein described, it is necessary to determine the length of any such delay or continuance.” Id. at 107-108, 4 O.O.3d 237, 362 N.E.2d 1216. Singer requires a determination of the actual time an R.C. 2945.72 factor delayed the proceedings.
{¶ 33} In State v. Brown, 98 Ohio St.3d 121, 2002-Ohio-7040, 781 N.E.2d 159, we held that the seven days it took the state to respond to the defendant’s request for a bill of particulars and a demand for discovery tolled the speedy-trial time pursuant to R.C." 2945.72(E). It was up to the trial court in this case to determine the specific period of delay actually caused by the filing of a defendant’s motion in limine. Since the trial court made no such finding — likely because the state never responded to it and there was no practical effect on the *283proceedings — it should not have extended the speedy-trial time pursuant to R.C. 2945.72(E).
Julia R. Bates, Lucas County Prosecuting Attorney, and Kevin A. Pituch, Assistant Prosecuting Attorney, for appellant.
Kerger & Associates, Stephen D. Hartman, and Kimberly A. Donovan, for appellee.